BONDY, District Judge.
The only question presented by this motion is one of law, and is whether the government may, after a' sale pursuant to section 559 of the Tariff Act of 1922 (19 USCA § 459) or the similar provision of the Tariff Act of 1930, § 559 (19 USCA § 1559), bring an action against the- importer for any remaining deficit. Such a suit is expressly authorized by article 935 of the Customs Regulations of 1923 (art. 1004, Customs Regulations of 1931). A similar regulation has been in force under successive re-enactments of a similar statutory provision.
Defendant’s contention that the duty does not accrue until withdrawal of the merchandise from the bonded warehouse is contrary to the well-settled doctrine that importation is complete as regards payment of duty when the goods come within the jurisdiction of the customs district. See The Squanto (C. C. A.) 13 F.(2d) 548, 550, certiorari denied Colonial Transp. Co. v. U. S., 273 U. S. 727, 47 S. Ct. 238, 71 L. Ed. 861. Moreover, the abandonment referred to in the statute is not an absolute one, but only an abandonment to the extent necessary to enable the government better to enforce the obligation to pay duty. See Anglo-California Bank, Ltd. v. Secretary of Treasury (C. C. A.) 76 F. 742, 749, certiorari denied 166 U. S. 722, 17 S. Ct. 991, 41 L. Ed. 1188.
The motion for judgment accordingly is granted.